Citation Nr: 0508892	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  01-01 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1310 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, that denied the benefit 
sought on appeal.  The appellant, the surviving spouse of a 
veteran who had honorable active service from January 1944 to 
April 1946, and who died in December 1999, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  In April 2004, the case was returned 
to the RO for additional development and the case was 
subsequently returned to the Board for final appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  During the veteran's lifetime, service connection had not 
been established for any disability. 

3.  The veteran's death certificate shows he died in December 
1999 of lung cancer.  

4.  Lung cancer was not manifested during service or within 
one year of separation from service, and is not shown to be 
causally or etiologically related to service.  

5.  A disability of service origin is not shown to have 
caused, hastened, or materially or substantially contributed 
to the veteran's death.  



CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2004).

2.  The requirements for payment of Dependency and Indemnity 
Compensation benefits under 38 U.S.C.A. § 1310 have not been 
met.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the March 2000 rating 
decision, as well as the Statement of the Case and the 
Supplemental Statements of the Case issued in connection with 
the appellant's appeal have notified her of the evidence 
considered, the pertinent laws and regulations and the 
reasons her claim was denied.  In addition, a letter to the 
appellant dated in May 2004 specifically noted the appellant 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the appellant or the VA bore the burden of 
producing or obtaining that evidence or information.  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the May 2004 letter essentially satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The Board acknowledges that the May 2004 letter was provided 
to the appellant long after the initial unfavorable decision 
in this case.  However, in another case regarding the timing 
of the VCAA notice, the United States Court of Appeals for 
Veterans Claims (Court) has held that in such situations, the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  That notice was provided to the 
appellant pursuant to the Board's request in the April 2004 
remand and the RO subsequently reviewed the appellant's claim 
and continued the denial of the benefit sought on appeal.  
All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are private medical records identified by the 
appellant.  In addition, the BVA obtained a medical opinion 
to assist in answering the medical question presented in this 
appeal.  The appellant and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the 
appellant's appeal, and the Board would observe that after 
receiving the May 2004 VCAA letter, the appellant submitted a 
statement advising that she had nothing else to add to her 
claim.  Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained.  Simply put, the record is complete 
and the matter is ready for appellate review.  

Background and Evidence

The record reflects that the veteran died in December 1999 
and that the immediate cause of his death was lung cancer.  
The appellant contends that the veteran was exposed to 
asbestos during service and that the exposure to asbestos led 
to the development of the veteran's lung cancer and caused 
his death.  

The veteran's service medical records contain no evidence of 
lung cancer.  Those records also contain no evidence 
documenting exposure to asbestos.  Medical records dated in 
1998 and 1999 document the veteran's treatment for lung 
cancer.  

A January 1999 statement from Rajan S. Krishnan, M.D., states 
that the veteran had a diagnosis of nonsmall-cell carcinoma 
of the lung.  The statement also indicated that perusing his 
clinical history it appeared that the veteran had asbestos 
exposure.  The statement concluded that it was felt that this 
was the principle risk factor in the diagnosis of nonsmall-
cell carcinoma of the lung.  

A January 2000 statement from Robin L. Elkus, M.D., indicated 
that the veteran had a large right upper lobe mass which was 
subsequently diagnosed to be adenocarcinoma of the lung that 
was not resectable due to metastatic disease of the pleura.  
Dr. Elkus indicated that the letter was written at the 
veteran's wife's request regarding the possibility that the 
veteran's cancer was related to previous asbestos exposure.  
Dr. Elkus stated that the veteran did have asbestos exposure 
while in the Navy working on a ship and that there was a very 
clear association between asbestos exposure and the 
development of lung cancer 30 to 40 years after exposure.  
Dr. Elkus explained that adenocarcinoma was the most common 
type of lung cancer associated with asbestos exposure.  Dr. 
Elkus concluded that:  "Although I cannot prove this, I think 
it is likely that his asbestos exposure did significantly 
contribute to the development of his lung cancer."

In a statement from the appellant dated in March 2000 she 
related that the veteran served in the Navy and merchant 
marines and that while on active duty with the Navy, he 
served as a cook and was exposed to asbestos while in the 
galley.  The appellant indicated while in the merchant 
marines the veteran transported supplies on the Mississippi 
River.  The appellant also stated that after service the 
veteran worked for a short time as a baker and a carpet 
layer, and for many years was a truck driver.  She stated 
that to her knowledge the veteran was not exposed to asbestos 
during any other job/occupations he held. 

The RO requested information from the Department of the Navy 
concerning the veteran's service duties and his exposure to 
asbestos.  In a reply dated in March 2001 it was indicated 
that they had no way of determining to what extent the 
veteran was exposed to asbestos during his naval service.  It 
was indicated that the general specifications for ships 
during this period require heating surfaces to be covered 
with an insulating material and it is highly probable that 
asbestos products were used to achieve that end.  Items that 
required insulation included pipings, phalanges, valves, 
fittings, machinery, boilers, evaporators and heaters.  It 
was noted that the veteran's occupation was that of a seaman 
and that the probability of his exposure to asbestos was 
minimal.  It was indicated, however, that a positive 
statement that the veteran was or was not exposed could not 
be made.  

In February 2004 the Board requested an opinion from a 
pulmonologist to provide a medical opinion.  The request for 
that medical opinion indicated that one private physician, 
Dr. Krishnan had indicated that the veteran's asbestos 
exposure was the principle risk factor in the diagnosis of 
nonsmall-cell carcinoma of the lung and the statement from 
Dr. Elkus indicated that the veteran had adenocarcinoma and 
that adenocarcinoma was the most common type of lung cancer 
associated with asbestos exposure.  Consequently, the Board 
requested an expert medical opinion from the Veterans Health 
Administration (VHA) in order to determine what type of lung 
cancer caused the veteran's death and whether the veteran's 
lung cancer was causally or etiologically related to the 
asbestos he was exposed to during service.  In that opinion 
the Board had assumed the veteran had minimal exposure to 
asbestos during service as explained above.  

In a March 2004 opinion the VHA physician explained that the 
two types of cancer referred to in the private physician's 
statements were not contradictions because the veteran had 
been treated with chemotherapy and radiation therapy which 
almost always changed the cellular characteristics of the 
malignancy to some degree and that this did not make it 
incompatible with the original diagnosis of adenocarcinoma.  
With respect to the question of whether the veteran's lung 
cancer was causally or etiologically related to asbestos he 
was exposed to during service the VHA physician explained, 

This subject was in the Navy from January 
1944 through April 1946.  During his 
tenure, he served aboard a Navy vessel 
boarding on May 5, 1944.  The ship was in 
a shipyard in Orange, Texas.  It was 
being fitted out for commissioning.  The 
veteran's duties aboard the ship were 
that of a seaman and as a cook.  Neither 
of these assignments provided any major 
exposure to asbestos.  The primary source 
of asbestos exposure aboard ship is when 
the asbestos insulation used in heating 
pipes and in the boiler room is being 
either applied or removed.  The 
individuals working directly in those 
areas or during the application or 
removal of the asbestos installation are 
the ones who have the greatest exposure.  
In this individual's experience, since 
the ship was new and the asbestos had 
already been applied, the likely hood of 
its having to be removed and then 
replaced would be extremely small.  On 
the basis of this, it is my impression 
that the veteran did not have substantial 
exposure to asbestos during his tenure in 
the Navy; therefore, this individual 
would have the same background asbestos 
exposure that all individuals living in 
an industrialized country experience.  
Additional circumstantial evidence of 
lack of substantial exposure but not 
definitive is the radiological 
evaluations including a CAT scan of the 
chest did not reveal any of the classic 
radiographic patterns associated with 
asbestos exposure.  Interstitial disease, 
restricted physiology and pleural 
plaques, calcified or uncalcified were 
not described.  On the basis of the 
epidemiological evidence and the lack of 
any radiographic, physiological or other 
evidence suggesting more than background 
asbestos exposure, it is my opinion that 
the role of asbestos and the etiology of 
his malignancy would be no more than any 
other individual living in an 
industrialized country.

In March 2004 the Board provided a copy of the VHA opinion to 
the appellant and her representative.  The appellant's 
representative responded indicating that the appellant had no 
further evidence or argument to present.  After the Board's 
April 2004 remand and the May 2004 VCAA letter to the 
appellant, the appellant indicated that she had nothing 
further to add to her claim.  She stated that it was her 
contention that she had provided enough evidence to prove 
that the veteran's lung cancer was the result of exposure to 
asbestos.  She stated that she had provided two medical 
opinions stating that it was likely that the veteran's 
asbestos exposure significantly contributed to the 
development of lung cancer.  

Law and Analysis

Under applicable law, a claimant of Dependency and Indemnity 
Compensation benefits under 38 U.S.C.A. § 1310 must establish 
that a disability of service origin caused, hastened, or 
substantially and materially contributed to the veteran's 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes 
that a disability was either the principle or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principle cause 
of death is one which singularly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to caused death or 
aided or lent assistance to the production of death.  A 
contributory cause of death is inherently one not related to 
the principle cause but one that contributed substantially or 
materially, combined to cause death or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, a service-connected disability includes certain 
chronic diseases, such as a malignant tumor, which may be 
presumed to have been incurred in service if it becomes 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  

At the outset of the Board's analysis the Board notes that 
the lung cancer which caused the veteran's death was not 
manifested during service or within one year of separation 
from service.  The appellant does not contend that either was 
the case, but rather that the veteran's lung cancer was due 
to asbestos exposure he was exposed to while serving aboard a 
ship during his service in the U.S. Navy.  While there are no 
official records documenting that the veteran was in fact 
exposed to asbestos during service, and the Board finds that 
the appellant has no first-hand knowledge of the veteran's 
exposure to asbestos during service, the Department of the 
Navy has stated that the probability of the veteran's 
exposure to asbestos was minimal.  In obtaining the VHA 
opinion the Board indicated that it was assumed that the 
veteran had minimal exposure to asbestos during service.  

The question then becomes whether the veteran's exposure to 
asbestos caused his lung cancer and eventual demise.  On this 
point there are three medical opinions, two of which support 
the appellant's contentions and one that does not.  The law 
is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the medical evidence of record).  
The Board, of course, is not free to reject medical evidence 
on the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (229) (1995).  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

With these considerations in mind, the Board finds that the 
statements from the two private physicians, Dr. Krishnan and 
Dr. Elkus, have less probative value than the opinion from 
the VHA physician.  All three physicians assume that the 
veteran had some exposure to asbestos during service, but the 
two private physicians offer no more than bare conclusions 
that the veteran's cancer was associated with exposure to 
asbestos.  Dr. Krishnan simply states that it was felt that 
the veteran's exposure to asbestos was the principle risk 
factor in the diagnosis of nonsmall-cell carcinoma of the 
lung.  Dr. Elkus explains that there was a very clear 
association between asbestos exposure and the development of 
lung cancer 30 to 40 years after exposure, a fact not 
disputed by any of the physicians, and that adenocarcinoma 
was the most common type of lung cancer associated with 
asbestos exposure.  Dr. Elkus then concluded that it was 
likely that the veteran's asbestos exposure did significantly 
contribute to the development of lung cancer, but Dr. Elkus 
candidly admitted that this could not be proven.  

The VHA opinion, on the other hand, explains that the 
veteran's service duties did not involve any major exposure 
to asbestos and that the veteran had the same background 
exposure that all individuals living in an industrialized 
country experienced.  The VHA physician also explained, that 
while not definitive, circumstantial evidence demonstrated a 
lack of substantial asbestos exposure, and specifically cited 
to radiological evaluations, including a CAT scan of the 
chest, that did not reveal any classic radiographic patterns 
associated with asbestos exposure.  The physician 
specifically indicated that interstitial disease, restricted 
physiology and pleural plaques, calcified or uncalcified were 
not described in supporting his opinion.  That physician 
concluded that based on epidemiological evidence and the lack 
of any radiographic, physiological or other evidence 
suggesting more than background asbestos exposure led the VHA 
physician to conclude that the role of asbestos and the 
etiology of the veteran's malignancy would be no more than 
any other individual living in an industrialized country.  

The Board finds that of the three medical opinions of record 
that the opinion from the VHA physician has greater probative 
value.  The statements from the two private physicians offer 
no more than a bare conclusion, unsubstantiated by any 
clinical evidence in the record, that the type of lung cancer 
the veteran had was associated with asbestos exposure in 
service and that this led to his lung cancer.  Greater 
probative weight is assigned to the VHA opinion because the 
physician pointed to specific clinical findings contained in 
the evidence of record, specifically the lack of classic 
radiographic patterns associated with asbestos exposure, in 
concluding that any asbestos the veteran was exposed to 
during service was essentially unrelated to the lung cancer 
which caused the veteran's death.  

Given that the VHA physician pointed to specific references 
in the medical evidence to support his conclusion, the Board 
finds that the VHA opinion has greater probative value than 
the conclusory statements from the private physicians that 
essentially stated that the veteran had a type of cancer that 
was associated with asbestos exposure and that the veteran's 
lung cancer was likely due to that exposure.  Neither of the 
private medical opinions is accompanied by any factual 
predicate in the record on appeal, other than the veteran 
exposure to some asbestos in the Navy, whereas the VHA 
opinion is supported by clinical findings included in the 
record.  Accordingly, the Board accepts the opinion of the 
VHA physician and accords less probative weight to the 
statements from the two private physicians.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the appellant's contention that any 
asbestos the veteran was exposed to during service caused his 
later diagnosed cancer and his death.  As such, the benefit 
of the doubt provision does not apply.  Accordingly, the 
Board concludes that the claim for DIC benefits under 
38 U.S.C.A. § 1310 must be denied. 


ORDER

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1310 benefits are denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


